Name: 90/51/EEC: Commission Decision of 26 January 1990 approving the draft measures presented by France for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  processed agricultural produce
 Date Published: 1990-02-07

 Avis juridique important|31990D005190/51/EEC: Commission Decision of 26 January 1990 approving the draft measures presented by France for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the French text is authentic) Official Journal L 035 , 07/02/1990 P. 0026 - 0026*****COMMISSION DECISION of 26 January 1990 approving the draft measures presented by France for implementation of Article 3b of Regulation (EEC) No 857/84 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector (Only the French text is authentic) (90/51/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the application of the levy referred to in Article 5c of Regulation (EEC) No 804/68 (1), as last amended by Regulation (EEC) No 3880/89 (2), and in particular the second subparagraph of Article 3b (1) thereof, Whereas the abovementioned provision stipulates that Member States are to notify to the Commission their draft national measures for the implementation of the said Article 3b and that these must first be approved by the Commission; Whereas the draft measures notified by France on 8 January 1990 should be approved, HAS ADOPTED THIS DECISION: Article 1 The draft national measures for implementation in France of Article 3b of Regulation (EEC) No 857/84, which provide for assignment to producers as mentioned in Articles 3 and 4 (1) (b) of that Regulation of additional special reference quantities varying by region and by the date on which the producer was recognized as meriting priority treatment, are hereby approved. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 26 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 90, 1. 4. 1984, p. 13. (2) OJ No L 378, 27. 12. 1989, p. 3.